               Case 3:20-cv-07183-EMC Document 58 Filed 02/08/21 Page 1 of 2



 1
                                 UNITED STATES DISTRICT COURT
 2
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3

 4                                                        Case No. 3:20-cv-07183-EMC
       TRACIA CHEVANNESE YOUNG, et al,
 5

 6                     Plaintiffs,
                                                          [PROPOSED] ORDER ON
 7             v.                                         MOTION FOR
                                                          ADMINISTRATIVE RELIEF TO
 8
       JOSEPH R. BIDEN, JR., et al.,                      CONSIDER WHETHER CASES
 9                                                        SHOULD BE RELATED
                       Defendants.
10

11

12                               [PROPOSED] RELATED CASE ORDER
13
            A Motion for Administrative Relief to Consider Whether Cases Should be Related or a
14

15   Sua Sponte Judicial Referral for Purpose of Determining Relationship (Civil L.R. 3-12) has been

16   filed. As the judge assigned to the earliest filed case below that bears my initials, I find that the
17
     more recently filed case(s) that I have initialed below are related to the case assigned to me, and
18
     such case(s) shall be reassigned to me. Any cases listed below that are not related to the case
19
     assigned to me are referred to the judge assigned to the next-earliest filed case for a related case
20

21   determination.

22          Young et al. v. Trump et al. (No. 20-cv-07183-EMC)
23
            Anunciato et al. v. Biden et al. (No. 20-cv-07869-RS)
24
            I find that the above case is related to the case assigned to me: ______
25
            Counsel are instructed that all future filings in any reassigned case are to bear the initials
26

27   of the newly assigned judge immediately after the case number. Any case management

28                                                                                     [PROPOSED] ORDER
              Case 3:20-cv-07183-EMC Document 58 Filed 02/08/21 Page 2 of 2



 1   conference in any reassigned case will be rescheduled by the Court. The parties shall adjust the
 2
     dates for the conference, disclosures and report required by FRCivP 16 and 26 accordingly.
 3
     Unless otherwise ordered, any dates for hearing noticed motions are vacated. Once the matter is
 4
     formally reassigned, given the number of pending motions, the Court shall schedule a hearing
 5

 6   date. The briefing schedules triggered by the filing of those motions remains unchanged. Any

 7   deadlines set by the ADR Local Rules remain in effect; and any deadlines established in a case
 8
     management order continue to govern, except dates for appearance in court, which will be
 9
     rescheduled by the newly assigned judge.
10
                                                                        S DISTRICT
                                                                     ATE           C
11                                                                  T




                                                                                        O
                                                                S




                                                                                         U
                                                               ED




                                                                                          RT
12   Dated: February 8, 2021                               UNIT                 D
                                                                          DENIE




                                                                                                 R NIA
13
                                                                                    . Chen
                                                                       dward M
                                                           NO



14                                                __________________________________________
                                                               Judge E




                                                                                                 FO
                                                            RT




                                                                                             LI
15                                                United StatesEDistrict Judge Edward M. Chen
                                                               H




                                                                                         A
                                                                    RN                       C
                                                                                       F
                                                                         D IS T IC T O
16                                                                             R

17

18

19

20

21

22

23

24

25

26

27
                                                     2
28                                                                                           [PROPOSED] ORDER
